Citation Nr: 1206096	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-46 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for gastroesphogeal reflux disease (GERD).

4.  Entitlement to an increased evaluation for irritable bowel syndrome with colitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1973 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in a July 2011 Board hearing.  A transcript of that hearing is of record.  

In a July 2011 statement, a private physician stated that the Veteran had degenerative joint disease which was probably from service.  Accordingly, the issue of service connection for myositis of the low back has been recharacterized as entitlement to service connection for a low back disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In a correspondence received in October 2007, the Veteran suggested that he was claiming entitlement to earlier effective dates for the grants of service connection for hepatitis B, residuals of a laparoscopic cholecystectomy, and residuals of an umbilical incisional hernia repair.  The Veteran is not, however, service-connected for any of these disorders and the issue of an earlier effective date is therefore moot.  The Veteran may, however, intended to indicate a desire to open a claim for service connection for these disorders.  These issues have not been adjudicated by the Agency of Original Jurisdiction and cannot, therefore, be considered by the Board.  The issues are referred to the RO for further action.  

The issues of entitlement to service connection for a low back disorder, entitlement to service connection for gastroesophageal reflux disease, and entitlement to an increased evaluation for irritable bowel syndrome with colitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a low back disorder, was last finally denied in a November 1977 rating decision. 

2.  Evidence received since the November 1977 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands the Veteran's claim for entitlement to service connection for a low back disorder (formerly myositis).  As such, no discussion of VA's duties to notify and assist is necessary at this time.

The Veteran's claim of entitlement to service connection for myositis was originally denied in a November 1977 rating decision.  There was no timely appeal and the RO's November 1977 denial is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  In March 2007, the Veteran requested that the issue of service connection for a low back disorder be reopened.  In a May 2008 rating decision, the RO denied the Veteran's claim to reopen, finding that new and material evidence had not been submitted.  

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for lumbar myositis was denied in the November 1977 rating decision because there was no medical evidence establishing that the Veteran had residual disabilities found for low back myositis.  The evidence considered at the time of the November 1977 rating decision included service treatment records and a September 1977 VA examination report.  

The evidence received since the November 1977 rating decision includes additional statements from the Veteran, the Veteran's July 2011, Board Hearing testimony, treatment records dated between October 2005 and September 2007 from the VA Medical Center in Tampa, Florida, private treatment records, lay statements from the Veteran's friends and family, and VA examination for an unrelated disorder.

Of particular importance within the records received by VA since the November 1977 rating decision is the Veteran's testimony stating that he has experienced back symptoms since his time in service.  In this respect, the credibility of the Veteran is presumed when considering his lay statements for the purpose of reopening a claim and that a Veteran is competent to report those symptoms capable of lay observation, to include back pain.  38 C.F.R. § 3.303(b); Justus v. Principi, 3 Vet. App. 510, 513 (1992); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Accordingly, the Veteran's testimony speaks directly to the reason that the issue was denied in November 1977, namely that he had no residual symptoms of a back disorder following his separation from service.  

Further, the evidence of record includes a July 2011 correspondence from Dr. J.C., which states, in pertinent part, that the Veteran suffered from chronic myositis in-service which has never resolved, and that the appellant's spinal degenerative joint disease most likely began during his military service.  This evidence speaks to the issue of chronicity of a back disorder.

In light of the above, the Board finds the evidence submitted into the record since November 1977 is new, in that it was not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran has a chronic back disorder that is related to his period of active service.  As new and material evidence has been received, the claim for service connection for a low back disorder is reopened.

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court indicated that when the Board reopens a claim after the RO has denied reopening the same claim, the matter must generally be returned to the RO for consideration on the merits, unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim, therefore, it is appropriate to remand the reopened service connection issue to the RO.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.


REMAND

In accordance with the decision in Hickson, the RO must complete any and all necessary development and adjudicate the issue of entitlement to service connection for a low back disorder on its merits.  As part of its duty to assist, VA must as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  

In this case, during his July 2011, Board hearing, the Veteran stated that he had received regular treatment at the Tampa, Florida VA Medical Center.  Presently, the Veteran's claims file only contains records dated up to April 2008.  Corresponding to its duty to assist, the RO must make all necessary efforts to retrieve any and all VA medical center records.  Id. 

Further, the Veteran was last afforded a VA examination for his irritable bowel syndrome with colitis in April 2008.  As the Veteran's last VA examination was conducted over three years ago his symptomatology may have changed.  Given the appellant's testimony that his irritable bowel syndrome has increased in severity and the time since his last VA examination, the claimant should be afforded a new VA examination.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). 

Finally, the Veteran contends that his gastroesophageal reflux disease is related to his service-connected irritable bowel syndrome.  Supporting this contention is a July 2011 statement from Dr. J.C. which states that the Veteran "has a service-connected [gastroesophageal reflux disease]" and that his symptoms started in the service and progressed into the current diagnosis of gastroesophageal reflux disease and irritable bowel syndrome.  The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his gastroesophageal reflux disease.  Where the record indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and does not contain sufficient medical evidence for VA to make a decision on the claim, an examination is warranted.  McClendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the requirement to examine the Veteran is triggered and he should be scheduled for a VA examination in order to determine the etiology of his gastroesophageal reflux disease.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records, to include records from the Tampa, Florida VA Medical Center dating since April 2008, which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO must schedule the Veteran for a VA examination by a gastroenterologist.  The claims folder and a copy of this REMAND are to be made available for the gastroenterologist to review.  In accordance with the latest AMIE worksheets for rating irritable bowel syndrome, the gastroenterologist is to provide a detailed review of the claimant's pertinent medical history, current complaints, and the nature and severity of the Veteran's irritable bowel syndrome with colitis.  The gastroenterologist must address the degree of any industrial impairment caused by the appellant's irritable bowel syndrome with colitis.

The gastroenterologist must opine whether it is at least as likely as not (i.e., is there a 50/50 chance) that any diagnosed gastrointestinal disorder to include gastroesophageal reflux disease is related to the appellant's military service.  If not, the gastroenterologist must address whether it is at least as likely as not that any diagnosed gastrointestinal disorder is proximately due to or is permanently aggravated by his service-connected irritable bowel syndrome with colitis.  In so doing the gastroenterologist must specifically address the July 2011 findings of Dr. J.C. in his opinion.  A complete rationale for any opinions expressed must be provided.  

3.  The AMC/RO must also schedule the Veteran for a VA examination by an orthopedist.  The claims folder and a copy of this REMAND are to be made available for the orthopedist to review.  The orthopedist must opine whether it is at least as likely as not (i.e., is there a 50/50 chance) that any diagnosed back disorder is related to the appellant's active duty service.  In so doing the examiner must specifically address the July 2011 findings of Dr. J.C. in his opinion.  A complete rationale for any opinions expressed must be provided.  

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

5.  The AMC/RO must ensure that all examination reports are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


